Exhibit 10.2

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of March 15, 2005, by and among each of the
entities identified on the signature page hereto under the heading “Grantor”
(each a “Grantor” and, collectively, the “Grantors”) and HSBC BANK USA, NATIONAL
ASSOCIATION, as Administrative Agent for the ratable benefit of the Lenders from
time to time party to the Credit Agreement referred to below (in such capacity,
the “Secured Party”).

 

RECITALS

 

A.                                    Veeco Instruments Inc., a Delaware
corporation (the “Company”), HSBC Bank USA, National Association, as
Administrative Agent, and the Lenders party thereto have entered into a Credit
Agreement, dated as of the date hereof (as the same may be hereafter amended,
modified, restated or supplemented from time to time, the “Credit Agreement”)
pursuant to which the Company will receive loans and other financial
accommodations from the Lenders and will incur Obligations (as hereinafter
defined).

 

B.                                    To induce the Credit Parties to extend
credit to the Company on and after the date hereof as provided in the Credit
Agreement, each Grantor desires to grant the Credit Parties security and
assurance in order to secure the payment and performance of all Obligations and
to that effect to grant the Secured Party for the ratable benefit of the Credit
Parties a first priority perfected security interest in its assets and, in
connection therewith, to execute and deliver this Agreement.

 

Accordingly, the parties hereto hereby agree as follows:

 

DEFINITIONS

 

(a)                                  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Uniform Commercial Code as in effect in the State of New York (the “UCC”).

 

(b)                                 Capitalized terms used herein and not
otherwise defined shall have the following meanings:

 

“Agreement”:  this Agreement and shall include all amendments, modifications and
supplements hereto and shall refer to this Agreement as the same may be in
effect at the time such reference becomes operative.

 

“Business Day”: the meaning assigned to such term in the Credit Agreement.

 

“Collateral”: the following property of each Grantor, wherever located, and
whether now owned or hereafter acquired or arising:

 

(i)            Accounts;

 

(ii)           Chattel paper, including Electronic Chattel Paper;

 

(iii)          Goods, including all Inventory and Equipment and any accessions
thereto, subject to the exception set forth below;

 

1

--------------------------------------------------------------------------------


 

(iv)                              Instruments, including Promissory Notes;

 

(v)                                 Investment Property;

 

(vi)                              Documents;

 

(vii)                           Deposit Accounts;

 

(viii)                        Commercial Tort Claims, if any, identified on
Schedule A annexed hereto;

 

(ix)                                Letter-of-Credit Rights;

 

(x)                                   General Intangibles, including Payment
Intangibles and Software;

 

(xi)                                Supporting Obligations;

 

(xii)                             to the extent not listed above, all other
personal property; and

 

(xiii)                          to the extent not listed above as original
collateral, proceeds and products of the foregoing.

 

Notwithstanding anything to the contrary herein, the term “Collateral” shall not
include,  and no Grantor shall be deemed to have granted a security interest in
any of such Grantor’s rights or interests (a) in any lease, license, contract,
property rights or agreement to which any Grantor is a party or any of its
rights or interests thereunder if and for so long as the grant of such security
interest shall constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Grantor therein or
(ii) in a breach or termination pursuant to the terms of, or a default under,
any such lease, license, contract, property rights or agreement (other than to
the extent that any provision prohibiting such Grantor from granting a security
interest in its rights and interests thereunder in favor of the Secured Party
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity); provided, further, that such security interest shall
attach immediately at such time as the condition causing such abandonment,
invalidation or unenforceability shall be remedied and to the extent severable,
shall attach immediately to any portion of such lease, license, contract,
property rights or agreement that does not result in any of the consequences
specified in (i) or (ii) above; or (b) any Equipment financed by a Grantor with
purchase money Debt or Capital Leases permitted under the Credit Agreement,
provided that such exclusion shall only apply to the extent such Grantor is
prohibited from granting a security interest under the terms of such Debt or
Capital Lease and only so long as such Debt remains outstanding or Capital Lease
remains in existence.

 

“Credit Party”: collectively, the Administrative Agent, the Issuing Lender and
each of the Lenders.

 

“Default”: the meaning assigned to such term in the Credit Agreement.

 

“Event of Default”: the meaning assigned to such term in the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

“Liens”: the meaning assigned to such term in the Credit Agreement.

 

“Loan Documents”: the meaning assigned to such term in the Credit Agreement.

 

“Loans”: the meaning assigned to such term in the Credit Agreement.

 

“Obligations”: the meaning assigned to such term in the Credit Agreement.

 

“Person”: the meaning assigned to such term in the Credit Agreement.

 

(c)                                  Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, feminine and the neuter. 
Except as otherwise herein specifically provided, each accounting term used
herein shall have the meaning given to it under Generally Accepted Accounting
Principles.  The term “including” shall not be limited or exclusive, unless
specifically indicated to the contrary.  The word “will” shall be construed to
have the same meaning in effect as the word “shall”.  The words “herein”,
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole, including the exhibits and schedules hereto, all of which
are by this reference incorporated into this Agreement.

 

I.                                         SECURITY

 

SECTION 1.01.  Grant of Security.  As security for the Obligations, each Grantor
hereby transfers, assigns and grants to the Secured Party for the ratable
benefit of the Credit Parties a security interest in the Collateral.

 

SECTION 1.02.  Release and Satisfaction.  Upon the termination of this Agreement
and the indefeasible payment in full of the Obligations (other than those which
by their terms survive the termination of this Agreement), the Secured Party
shall deliver to each Grantor, upon request therefor and at such Grantor’s
expense, releases and satisfactions of all financing statements, notices of
assignment and other registrations of security.

 

II.                                     REPRESENTATIONS AND WARRANTIES

 

SECTION 2.01.  Representations and Warranties With Respect to Security.  Each
Grantor hereby represents and warrants to the Secured Party for the ratable
benefit of the Credit Parties as follows:

 

(a)                                  Name.  Each Grantor’s exact legal name,
state of incorporation or organization and organizational number is set forth on
Schedule A annexed hereto.

 

(b)                                 Ownership of Collateral.  Each Grantor owns
all of its personal property and assets, including, without limitation, the
Collateral, free and clear of all Liens, other than the Liens permitted under
Section 7.02 of the Credit Agreement.

 

(c)                                  Trademarks, Patents and Copyrights. 
Annexed hereto as Schedule A is a complete list of all patents, trademarks,
copyrights, applications therefor, and other similar General Intangibles which
each Grantor (i) owns or has the right to use as of the date of this Agreement
and (ii) are material to the continued operation of such Grantor’s business.  To
the knowledge of each Grantor, except as described in item “(a)” of
Schedule 4.06 to the Credit Agreement, (x) there are no assertions or claims
challenging the validity of any of the foregoing, (y) the business of such
Grantor as now conducted does not conflict

 

3

--------------------------------------------------------------------------------


 

with any patents, patent rights, licenses, trademarks, trademark rights, trade
names, trade name rights or copyrights of others, and (z) there is no
infringement of any General Intangible of any Grantor.

 

(d)                                 Accounts.  Annexed hereto as Schedule A is a
list identifying the chief executive office or principal place of business of
each Grantor and all addresses at which each Grantor maintains books or records
relating to its Accounts as of the date of this Agreement.

 

(e)                                  Inventory.  Annexed hereto as Schedule A is
a list identifying all addresses where each Grantor maintains its Inventory as
of the date of this Agreement.  No Grantor’s Inventory is currently maintained
or will be maintained with any bailee that issues negotiable warehouse receipts
or other negotiable instruments therefor.

 

(f)                                    Equipment.  Annexed hereto as Schedule A
is a list identifying all the addresses where the Equipment of each Grantor is
located as of the date hereof.

 

(g)                                 Trade Names.  Except as set forth on
Schedule A annexed hereto, each Grantor has not done during the five years prior
to this Agreement, and does not currently do, business under fictitious business
names or trade names. No Grantor has been known under any other name during such
five year period.

 

(h)                                 Acquired Collateral.   Except as set forth
on Schedule A annexed hereto, the Collateral has been acquired or originated by
each Grantor in the ordinary course of such Grantor’s business and was not
acquired pursuant to any acquisition of all or a portion of the business of any
Person whether by merger, acquisition of assets or otherwise.

 

(i)                                     Third Party Locations.  Except as set
forth on Schedule A annexed hereto, no Collateral is in the possession of, or
under the control of, any Person other than a Grantor or the Secured Party.

 

(j)                                     Commercial Tort Claims.  Except to the
extent identified under the definition of Collateral above, no Grantor holds any
Commercial Tort Claim, except as described in item “(a)” of Schedule 4.06 to the
Credit Agreement.

 

(k)                                  Enforceability of Security Interests.  Upon
the execution of this Agreement by each Grantor and the filing of financing
statements properly describing the Collateral and identifying such Grantor and
the Secured Party in the applicable jurisdiction required pursuant to the UCC,
security interests and liens granted to the Secured Party under Section 1.01
hereof shall constitute valid, perfected and first priority security interests
and liens in and to the Collateral of such Grantor, to the extent such liens can
be perfected by filing under the UCC, and subject to the Liens permitted
pursuant to Section 7.02 of the Credit Agreement, in each case enforceable
against all third parties and securing the payment of the Obligations, except to
the extent that enforcement may be limited by applicable bankruptcy,
reorganization, moratorium, insolvency and similar laws affecting creditors’
rights generally or by equitable principles of general application, regardless
of whether considered in a proceeding in equity or at law.

 

III.                                 COVENANTS OF GRANTORS

 

SECTION 3.01.  Records; Location of Collateral.  So long as a Grantor shall have
any Obligation to the Secured Party, (a) such Grantor shall not change the
jurisdiction of its incorporation or organization or move its chief executive
office, principal place of business or office at which is kept its books and
records (including computer printouts and programs) from the locations existing
on the date hereof and listed on Schedule A annexed hereto; (b) except as the
same may be otherwise permitted

 

4

--------------------------------------------------------------------------------


 

hereunder or under the Credit Agreement, a Grantor shall not move any of the
Collateral to any location other than those locations existing on the date
hereof and listed on Schedule A annexed hereto; or (c) except as the same may be
otherwise permitted hereunder or under the Credit Agreement, a Grantor shall not
change its corporate name in any respect, unless, in each case of clauses (a),
(b) and (c) above, (i) a Grantor shall have given the Secured Party ten
(10) Business Days’ prior written notice of its intention to do so, identifying
the new location and providing such other information as the Secured Party deems
necessary, and (ii) a Grantor shall have delivered to the Secured Party such
documentation, in form and substance satisfactory to the Secured Party and as
required by the Secured Party, to preserve the Secured Party’s security interest
in the Collateral.

 

SECTION 3.02.  Commercial Tort Claims.   Each Grantor shall promptly notify the
Secured Party upon obtaining any material Commercial Tort Claim after the date
hereof against any third party and, upon reasonable request of the Secured
Party, shall promptly enter into an amendment to this Agreement and do such
other acts or things as may be reasonably requested by the Secured Party to give
the Secured Party a first priority perfected security interest in any such
Commercial Tort Claim.

 

SECTION 3.03.  Other Collateral.   Each Grantor shall promptly notify the
Secured Party upon acquiring or otherwise obtaining any Collateral after the
date hereof consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights, Electronic Chattel Paper, Documents or Instruments.

 

SECTION 3.04.  Further Actions.

 

(a)                                  Promissory Notes and Tangible Chattel
Paper.  At the request of the Secured Party, at any time following the
occurrence and during the continuance of an Event of Default, if any Grantor
shall at any time hold or acquire any Promissory Notes or Tangible Chattel
Paper, such Grantor shall forthwith endorse, assign or deliver the same to the
Secured Party accompanied by instruments of transfer or assignment duly executed
in blank as the Secured Party may from time to time specify.

 

(b)                                 Deposit Accounts.  At the request of the
Secured Party, each Grantor will cause each depository bank where such Grantor
maintains a Deposit Account to execute an agreement pursuant to which the
depository bank agrees to comply, without the further consent of such Grantor,
at any time, with instructions from the Secured Party to such depository bank
directing the disposition of funds from time to time credited to such deposit
account or agree to the Secured Party becoming the customer of the depository
bank with respect to such deposit accounts, with such Grantor being permitted,
only with the consent of the Secured Party, to exercise rights to withdraw funds
from such deposit account. The Secured Party shall not require any such
agreement or give any such instructions or withhold any withdrawal rights from
such Grantor, unless an Event of Default has occurred and is continuing.

 

(c)                                  Investment Property.  If any Grantor shall
at any time hold or acquire any Certificated Securities, such Grantor shall
forthwith endorse, sign and deliver the same to the Secured Party accompanied by
such instruments of transfer assignment duly executed in blank as Secured Party
may from time to time specify.  If any security, now or hereafter acquired by
any Grantor, is uncertificated and is issued to the Grantor or its nominee
directly by the issuer thereof, such Grantor shall immediately notify the
Secured Party thereof and at the Secured Party’s request and option, pursuant to
an agreement in form and substance satisfactory to the Secured Party either
(a) cause the issuer to agree to comply without further consent of such Grantor
or such nominee, at any time with instructions from the Secured Party as to such
Securities or (b) arrange for the Secured Party to become the registered owner
of the Securities.  If any Securities, whether certificated or uncertificated or
other Investment Property now or hereafter acquired by the Grantor are held by
any Grantor or its nominee through a Securities Intermediary or Commodity
Intermediary, the Grantor shall immediately notify the Secured Party thereof and
at the Secured Party’s request and option, pursuant to an agreement in form and
substance

 

5

--------------------------------------------------------------------------------


 

satisfactory to the Secured Party either (i) cause such Securities Intermediary
or Commodity Intermediary, as the case may be, to agree to comply, in each case,
without further consent of such Grantor or such nominee, at any time with
Entitlement Orders or other instructions from the Secured Party to such
Securities Intermediary as to such Securities or other Investment Property, or
to apply any value distributed on account of any Commodity Contract as directed
by the Secured Party to such Commodity Intermediary or (ii) in the case of
Financial Assets or other Investment Property held through a Securities
Intermediary, arrange for this Secured Party to become the Entitlement Holder
with respect to such Investment Property, with such Grantor being permitted,
only with the consent of the Secured Party, to exercise rights to withdraw or
otherwise deal with such Investment Property.  The Secured Party shall not
require that any Guarantor notify the Secured Party of the existence of
Securities or deliver such Securities to the Secured Party or give any such
Entitlement Order or instructions or directions to any such issuers, Securities
Intermediary or Commodity Intermediary and shall not withhold its consent to the
exercise of any withdrawal or dealing rights by the Grantor, unless an Event of
Default has occurred and is continuing.

 

(d)                                 Collateral in the Possession of Third
Parties.   If any Collateral is at any time in the possession of any person or
entity other than a Grantor or the Secured Party (a “Third Party”), the Grantor
shall promptly notify the Secured Party thereof, and at the Secured Party’s
request and option, shall promptly obtain an acknowledgment from the Third
Party, in form and substance satisfactory to the Secured Party that the Third
Party holds such collateral for the benefit of the Secured Party and such Third
Party’s agreement to comply, without further consent of the Grantor, at any time
with the instructions of the Secured Party as to such Collateral, provided that
the Grantors shall only be required to comply with the foregoing provision, as
it may respect Inventory, if more than twenty five percent (25%) of the
Inventory, in the aggregate, is at any time in the possession of Third Parties
or if more than five percent (5%) of the Collateral, in the aggregate, is at any
time in the possession or any one Third Party, and then the Grantors shall only
be required to an acknowledgment from such Third Party(ies).  The Secured Party
agrees with the Grantor that the Secured Party shall not give any such
instructions unless an Event of Default has occurred and is continuing.

 

(e)                                  Electronic Chattel Paper.   At the request
of the Secured Party, at any time following the occurrence and during the
continuance of an Event of Default, if any Grantor at any time holds or acquires
an interest in any Electronic Chattel Paper, such Grantor shall promptly notify
the Secured Party thereof and, at the request and option of the Secured Party,
shall take such action as the Secured Party may reasonably request to vest in
the Secured Party control under Section 9-105 of the UCC of such Electronic
Chattel Paper.

 

(f)                                    Letter-of-Credit Rights.   At the request
of the Secured Party, at any time following the occurrence and during the
continuance of an Event of Default, if any Grantor is at any time the
beneficiary under a Letter of Credit, such Grantor shall promptly notify the
Secured Party thereof and, at the request and option of the Secured Party, such
Grantor shall, pursuant to an arrangement in form and substance satisfactory to
the Secured Party, either (i) arrange for the Issuer and any confirmed or other
nominated person of such Letter of Credit to consent to an assignment to the
Secured Party of the proceeds of the Letter of Credit or (ii) arrange for the
Secured Party to become the transferee beneficiary of the Letter of Credit, with
the Secured Party agreeing in each case that the proceeds of the Letter of
Credit are to be applied to satisfaction of the Obligations in such order as the
Secured Party may determine.

 

(g)                                 Commercial Tort Claims.   At the request of
the Secured Party, at any time following the occurrence and during the
continuance of an Event of Default, if any Grantor shall at any time hold or
acquire a Commercial Tort Claim, such Grantor shall immediately notify the
Secured Party in a writing signed by the Grantor of the particulars thereof and
grant to the Secured Party in such writing a security

 

6

--------------------------------------------------------------------------------


 

interest therein and all proceeds thereof, all upon the terms of this Agreement
with such writing to be in form and substance satisfactory to the Secured Party.

 

(h)                                 General.   Each Grantor further agrees, upon
the request of the Secured Party and at the Secured Party’s option, to take  any
and all other actions as the Secured Party may determine to be necessary or
useful for the attachment, perfection and first priority of, and the ability of
the Secured Party to enforce, the Secured Party’s security interest in any and
all of the Collateral, including without limitation, (i) executing and
delivering (to the extent that such Grantor’s signature thereon is required
therefore) and filing financing statements and amendments relating thereto under
the UCC, including, without limitation, the filing of financing statements
describing the Collateral described herein, (ii) causing the Secured Party’s
name to be noted as Secured Party on any certificate of title for a titled good
if such notation is a condition to attachment, perfection or priority of, or the
ability of the Secured Party to enforce, the Secured Party’s security interest
in such Collateral, (iii) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of the Secured Party to enforce the Secured Party’s security interest in
such Collateral, (iv) obtaining governmental and other third party waivers,
consents and approvals in form and substance satisfactory to the Secured Party,
including, without limitation, any consent of any licensor, lessor or other
persons obligated on Collateral and (v) obtaining waivers from mortgagees and
landlords in form and substance satisfactory to the Secured Party.  Each Grantor
further authorizes the Secured Party to file initial financing statements
describing the Collateral, and any amendments thereto.

 

SECTION 3.05.  Insurance and Assessments.  In the event any Grantor shall fail
to purchase or maintain insurance, or pay any tax, assessment, government charge
or levy, except as the same may be otherwise permitted hereunder or under the
Credit Agreement, or in the event that any lien, encumbrance or security
interest prohibited hereby shall not be paid in full or discharged, or in the
event such Grantor shall fail to perform or comply with any other covenant,
promise or obligation to the Secured Party hereunder, or under the Credit
Agreement or any other Loan Document, the Secured Party may, but shall not be
required to, perform, pay, satisfy, discharge or bond the same for the account
of such Grantor, and all money so paid by the Secured Party, including
reasonable attorney’s fees, shall be deemed to be Obligations.

 

SECTION 3.06.  Inspection.  Subject to Section 6.04(b) of the Credit Agreement,
upon reasonable notice to a Grantor, the Secured Party may, during such
Grantor’s normal business hours, examine and inspect any Collateral and may
examine, inspect and copy all books and records with respect thereto or relevant
to the Obligations.

 

SECTION 3.07.  Personal Property.   The Collateral shall remain personal
property at all times.   No Grantor shall affix any of the Collateral to real
property in any manner which would change its nature from that of personal
property to real property or to a fixture.

 

SECTION 3.08.  Indemnification.  Each Grantor agrees to indemnify the Secured
Party and hold it harmless from and against any and all injuries, claims,
damages, judgments, liabilities, costs and expenses (including, without
limitation, reasonable fees and disbursements of counsel), charges and
encumbrances which may be incurred by or asserted against the Secured Party in
connection with or arising out of any assertion, declaration or defense of the
Secured Party’s rights or security interest under the provisions of this
Agreement or any other Loan Document, permitting it to collect, settle or adjust
Accounts or to deal with account debtors in any way or in connection with the
realization, repossession, safeguarding, insuring or other protection of the
Collateral or in connection with the collecting, perfecting or protecting the
Secured Party’s liens and security interests hereunder or under any other Loan

 

7

--------------------------------------------------------------------------------


 

Document, except to the extent caused by the gross negligence or willful
misconduct of the Secured Party, any Credit Party, or any of their respective
representatives.

 

IV.                                POWER OF ATTORNEY; NOTICES

 

SECTION 4.01.  Power of Attorney.   Each Grantor hereby irrevocably constitutes
and appoints the Secured Party and any officer or agent thereof, with full power
of substitution, as its true and lawful attorneys-in-fact with full irrevocable
power and authority in the place and stead of such Grantor or in the Secured
Party’s own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or useful to accomplish the purposes of this
Agreement and, without limiting the generality of the foregoing, hereby give
said attorneys the power and right, on behalf of the Grantor, without notice to
or assent by the Grantor, to (a) upon the occurrence and during the continuance
of an Event of Default, endorse the names of such Grantor on any checks, notes,
drafts or other forms of payment or security that may come into the possession
of the Secured Party or any affiliate of the Secured Party, to sign the
Grantor’s name on invoices or bills-of-lading, drafts against customers, notices
of assignment, verifications and schedules, (b) upon the occurrence and during
the continuance of an Event of Default, sell, transfer, pledge, make any
arrangement with respect to or otherwise dispose of or deal with any of the
Collateral consistent with the UCC and (c) do acts and things which the Secured
Party deems necessary or useful to protect, preserve or realize upon the
Collateral and the Secured Party’s security interest therein.  The powers
granted herein, being coupled with an interest, are irrevocable until all of the
Obligations are indefeasibly paid in full and this Agreement is terminated.  The
powers conferred on the Secured Party hereunder are solely to protect its and
the Credit Parties’ interests in the Collateral and shall not impose any duty
upon it to exercise any such powers.  Neither the Secured Party nor any
attorney-in-fact shall be liable for any act or omission, error in judgment or
mistake of law provided the same is not the result of gross negligence or
willful misconduct.

 

SECTION 4.02.  Notices. Upon the occurrence of an Event of Default, the Secured
Party may notify account debtors and other persons obligated on any of the
Collateral that the Collateral have been assigned to the Secured Party or of its
security interest therein and to direct such account debtors and other persons
obligated on any of the Collateral to make payment of all amounts due or to
become due to a Grantor directly to the Secured Party and upon such notification
and at such Grantor’s expense to enforce collection of any such Collateral, and
to adjust, compromise or settle for cash, credit or otherwise upon any terms the
amount of payment thereof.  The Secured Party may, at any time following the
occurrence of an Event of Default, notify the Postal Service authorities to
change the address of delivery of mail to an address designated by the Secured
Party.   After making of such a request or the giving of any such notification,
each Grantor shall hold any proceeds of collection of accounts, Chattel Paper,
general intangibles, instruments and other Collateral received by it as trustee
for the Secured Party and the Credit Parties without commingling the same with
any other property or asset of such Grantor and shall turn the same over to the
Secured Party in the identical form received, together with any necessary
endorsements or assignments.  The Secured Party shall apply the proceeds of
collection of such Collateral received by the Secured Party to the Obligations,
in such order as the Secured Party, in its sole discretion, shall determine,
such proceeds to be immediately credited after final payment in cash or other
immediately available funds of the items giving rise to them.

 

V.  REMEDIES OF SECURED PARTY

 

SECTION 5.01.  Enforcement.  Upon the occurrence of an Event of Default, the
Secured Party shall have, in addition to all of its other rights under this
Agreement and the other Loan Documents by operation of law or otherwise (which
rights shall be cumulative), all of the rights and remedies of a secured party
under the UCC and shall have the right, to the extent permitted by law, without
charge, to

 

8

--------------------------------------------------------------------------------


 

enter any Grantor’s premises, and until it completes the enforcement of its
rights in the Collateral subject to its security interest hereunder and the sale
or other disposition of any property subject thereto, take possession of such
premises without charge, rent or payment therefor (through self help without
judicial process and without having first given notice or obtained an order of
any court), or place custodians in control thereof, remain on such premises and
use the same for the purpose of completing any work in progress, preparing any
Collateral for disposition, and disposition of or collecting any Collateral. 
Without limiting the foregoing, upon the occurrence of an Event of Default, the
Secured Party may, without demand, advertising or notice, all of which such
Grantor hereby waives (except as the same may be required by law), sell, lease,
license or otherwise dispose of and grant options to a third party to purchase,
lease, license or otherwise dispose of any and all Collateral held by it or for
its account at any time or times in one or more public or private sales or other
dispositions, for cash, on credit or otherwise, at such prices and upon such
terms as the Secured  Party, in its sole discretion, deems advisable.  At any
such sale the Collateral or any portion thereof may be sold in one lot as an
entirety or in separate parcels as the Secured Party in its sole discretion
deems advisable.  Each Grantor agrees that if notice of sale shall be required
by law such requirement shall be met if such notice is mailed, postage prepaid,
to such Grantor at its address set forth in Section 6.04 below or such other
address as it may have, in writing, provided to the Secured Party, at least ten
(10) days before the time of such sale or disposition.  The Secured Party may
postpone or adjourn any sale of any Collateral from time to time by an
announcement at the time and place of the sale to be so postponed or adjourned,
without being required to give a new notice of sale.  Notice of any public sale
shall be sufficient if it describes the security of the Collateral to be sold in
general terms, stating the amounts thereof, the nature of the business in which
such Collateral was created and the location and nature of the properties
covered by the other security interests or mortgages and the prior liens
thereof.  The Secured Party may be the purchaser at any such sale if it is
public, free from any right of redemption, which such Grantor also waives, and
payment may be made, in whole or in part, in respect of such purchase price by
the application of the Obligations by the Secured Party.  Each Grantor with
respect to its property constituting such Collateral, shall be obligated for,
and the proceeds of sale shall be applied first to, the costs of taking,
assembling, finishing, collecting, refurbishing, storing, guarding, insuring,
preparing for sale, and selling the Collateral, including the fees and
disbursements of attorneys, auctioneers, appraisers and accountants employed by
the Secured Party.  Proceeds shall then be applied to the payment, in whatever
order the Secured Party may elect, of all of the Obligations.  The Secured Party
shall return any excess to such Grantor or to whomever may be fully entitled to
receive the same or as a court of competent jurisdiction may direct.  In the
event that the proceeds of any sale or other disposition of the Collateral are
insufficient to pay in full the Obligations, such Grantor shall remain liable
for any deficiency.

 

SECTION 5.02.  Standards for Exercising Rights and Remedies.  To the extent that
applicable law imposes duties on the Secured Party to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Secured Party (a) to fail to incur
expenses reasonably deemed significant by the Secured Party to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition,
(b) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business each Grantor, for expressions of interest in
acquiring all or any portion of the Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (h) to dispose of

 

9

--------------------------------------------------------------------------------


 

Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure the Secured Party and
the Credit Parties against risk of loss, collection or disposition of Collateral
or to provide to the Secured Party and the Credit Parties a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by the Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Secured
Party in the collection or disposition of any of the Collateral.  Each Grantor 
acknowledges that the purpose of this Section 5.02 is to provide non-exhaustive
indications of what actions or omissions by the Secured Party would fulfill the
Secured Party’s duties under the UCC or the Uniform Commercial Code as in effect
in other relevant jurisdiction in the Secured Party’s exercise of remedies
against the Collateral and that other actions or omissions by the Secured Party
shall not be deemed to fail to fulfill such duties solely on account of not
being indicated in this Section 5.02.  Without limitation upon the foregoing,
nothing contained in this Section 5.02 shall be construed to grant any rights to
each Grantor or to impose any duties on the Secured Party or any Credit Party
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this Section 5.02.

 

SECTION 5.03.  Waiver.  Each Grantor waives any right, to the extent applicable
law permits, to receive prior notice of, or a judicial or other hearing with
respect to, any action or prejudgment remedy or proceeding by the Secured Party
to take possession, exercise control over, or dispose of any item of the
Collateral in any instance (regardless of where such Collateral may be located)
where such action is permitted under the terms of this Agreement or any other
Loan Document, or by applicable law, or of the time, place or terms of sale in
connection with the exercise of the Secured Party’s rights hereunder and such
Grantor also waives, to the extent permitted by law, any bond, security or
sureties required by any statute, rule or otherwise by law as an incident to any
taking of possession by the Secured Party of property subject to the Secured
Party’s Lien.  Each Grantor further waives any damages (direct, consequential or
otherwise) occasioned by the enforcement of the Secured Party’s rights under
this Agreement and any other Loan Document including the taking of possession of
any Collateral all to the extent that such waiver is permitted by law and to the
extent that such damages are not caused by the Secured Party’s gross negligence
or willful misconduct.  These waivers and all other waivers provided for in this
Agreement and any other Loan Documents have been negotiated by the parties and
each Grantor acknowledges that it has been represented by counsel of its own
choice and has consulted such counsel with respect to its rights hereunder.

 

SECTION 5.04.  Other Rights.  Each Grantor agrees that the Secured Party shall
not have any obligation to preserve rights to any Collateral against prior
parties or to proceed first against any Collateral or to marshall any Collateral
of any kind for the benefit of any other creditors of such Grantor or any other
Person.  The Secured Party is hereby granted, to the extent that such Grantor is
permitted to grant a license or right of use, a license or other right to use,
without charge, labels, patents, copyrights, rights of use, of any name, trade
secrets, trade names, trademarks and advertising matter, or any property of a
similar nature of such Grantor as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral, in accordance
with the provision of this Section V, and such Grantor’s rights under all
licenses and any franchise, sales or distribution agreements shall inure to the
Secured Party’s benefit.

 

SECTION 5.05.  Expenses. Each Grantor agrees that it shall pay on demand
therefor all costs and expenses incurred in amending, implementing, perfecting,
collecting, defending, declaring and enforcing the Secured Party’s rights and
security interests in the Collateral hereunder or under the Credit Agreement or
any other Loan Document or other instrument or agreement delivered in connection
herewith or therewith, including, but not limited to, searches and filings, and
the Secured Party’s

 

10

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees (regardless of whether any litigation is commenced,
whether a default is declared hereunder, and regardless of tribunal or
jurisdiction).

 

VI.  GENERAL PROVISIONS

 

SECTION 6.01.  Termination.  This Agreement shall remain in full force and
effect until all the Obligations shall have been indefeasibly fully paid and
satisfied (other than those which by their terms survive termination of this
Agreement) and the Credit Agreement shall have expired or been terminated and,
until such time, the Secured Party shall retain all security in and title to all
existing and future Collateral held by it hereunder.

 

SECTION 6.02.  Remedies Cumulative.  The Secured Party’s rights and remedies
under this Agreement shall be cumulative and non-exclusive of any other rights
or remedies which it may have under the Credit Agreement, any other Loan
Document or any other agreement or instrument, by operation of law or otherwise
and may be exercised alternatively, successively or concurrently as the Secured
Party may deem expedient.

 

SECTION 6.03.  Binding Effect.  This Agreement is entered into for the benefit
of the parties hereto and their successors and assigns.  It shall be binding
upon and shall inure to the benefit of the said parties, their successors and
assigns.  No Grantor shall assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Secured Party and any
attempted assignment shall be null and void.

 

SECTION 6.04.  Notices.  Wherever this Agreement provides for notice to any
party (except as expressly provided to the contrary), it shall be in writing and
given in the manner specified in Section 10.01 of the Credit Agreement.  Such
notices to each Grantor shall be delivered to the address for notices set forth
on Schedule A annexed hereto.

 

SECTION 6.05.  Waiver.  No delay or failure on the part of the Secured Party in
exercising any right, privilege, remedy or option hereunder shall operate as a
waiver of such or any other right, privilege, remedy or option, and no waiver
shall be valid unless in writing and signed by an officer of the Secured Party
(acting with the requisite consent of the Lenders as provided in the Credit
Agreement) and only to the extent therein set forth.

 

SECTION 6.06.  Modifications and Amendments.  This Agreement and the other
agreements to which it refers constitute the complete agreement between the
parties with respect to the subject matter hereof and may not be changed,
modified, waived, amended or terminated orally, but only by a writing signed by
the party to be charged.

 

SECTION 6.07.  Several Agreements.   This Agreement shall constitute the several
obligations and agreements of each Grantor and may be amended, restated,
supplemented or otherwise modified from time to time, with respect to any
Grantor without the consent or approval of any other Grantor, and no such
amendment, restatement, supplement or  modification shall be deemed to amend,
restate, supplement or modify the obligations of any other Grantor hereunder.

 

SECTION 6.08.  Survival of Representations and Warranties.  The representations
and warranties of each Grantor made or deemed made herein shall survive the
execution and delivery of this Agreement.

 

SECTION 6.09.  Severability.    Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, in such
jurisdiction, be ineffective to the extent of such invalidity,

 

11

--------------------------------------------------------------------------------


 

illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 6.10.  Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial. 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OR CHOICE
OF LAWS.  EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY OF
NASSAU OR COUNTY OF SUFFOLK IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT
AND RELATED TO OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR
HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT OR ANY DOCUMENT OR ANY
INSTRUMENT REFERRED TO HEREIN OR THE SUBJECT MATTER THEREOF MAY NOT BE LITIGATED
IN OR BY SUCH COURTS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR
AGREES (i) NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT
OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE
CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT AND (ii) NOT TO ASSERT ANY
COUNTERCLAIM IN ANY SUCH SUIT, ACTION OR PROCEEDING.  EACH GRANTOR AGREES THAT
SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL TO THE
ADDRESS FOR NOTICES SET FORTH IN THIS AGREEMENT OR ANY METHOD AUTHORIZED BY THE
LAWS OF NEW YORK.  EACH GRANTOR AND THE SECURED PARTY EACH IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

SECTION 6.11.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which taken
together shall constitute one and the same agreement.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

By:

/s/ Christopher Mendelsohn

 

 

Name:

Christopher Mendelsohn

 

Title:

First Vice President

 

GRANTORS:

 

VEECO INSTRUMENTS INC.

VEECO COMPOUND SEMICONDUCTOR INC.

 

 

By:

/s/ John F. Rein, Jr.

 

By:

/s/ John F. Rein, Jr.

 

Name:

John F. Rein, Jr.

Name:

John F. Rein, Jr.

Title:

Executive Vice President/Chief
Financial Officer

Title:

Vice President

 

 

 

 

VEECO METROLOGY, LLC

VEECO ION BEAM EQUIPMENT INC.

 

 

By:

Veeco Instruments Inc., its Sole Member

 

 

 

By:

/s/ John F. Rein, Jr.

 

By:

/s/ John F. Rein, Jr.

 

Name:

John F. Rein, Jr.

Name:

John F. Rein, Jr.

Title:

Executive Vice President/Chief
Financial Officer

Title:

Vice President

 

 

 

 

VEECO SLIDER PROCESS
EQUIPMENT INC.

VEECO TUCSON INC.

 

 

By:

/s/ John F. Rein, Jr.

 

By:

/s/ John F. Rein, Jr.

 

Name:

John F. Rein, Jr.

Name:

John F. Rein, Jr.

Title:

Vice President

Title:

Vice President

 

 

13

--------------------------------------------------------------------------------